799 So. 2d 281 (2001)
Claudia FRYBURG, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D01-32.
District Court of Appeal of Florida, Fifth District.
September 14, 2001.
Rehearing Denied November 13, 2001.
Claudia E. Fryburg, Ormond Beach, Pro Se.
John D. Maher, Tallahassee, for Appellee.
ORFINGER, R.B., J.
Claudia Fryburg appeals a final order of the Unemployment Appeals Commission affirming the appeals referee's ruling that she is not entitled to unemployment compensation benefits. We affirm. Fryburg has the burden to demonstrate error. Wolfson v. Unemployment Appeals Comm'n, 649 So. 2d 363 (Fla. 5th DCA 1995). Because the focus of Fryburg's argument is the fact findings made by the referee, Fryburg's failure to include a copy of the transcript of the hearing as part of the record on appeal is fatal. Applegate v. Barnett Bank of Tallahassee, 377 So. 2d 1150 (Fla.1979). The referee found that Fryburg left her employment in order to assist her seriously ill sister and not for any cause attributable to the employer. *282 "The question of whether a claimant left work voluntarily is a question of fact." Ritenour v. Unemployment Appeals Comm'n, 570 So. 2d 1106, 1107 (Fla. 5th DCA 1990). That fact was decided adversely to Fryburg and, in the absence of a transcript, we presume it to be correct.
AFFIRMED.
PETERSON and PLEUS, JJ., concur.